Title: From John Quincy Adams to Thomas Boylston Adams, 7 December 1803
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
Washington City 7 Decr: 1803.

I have received a letter from Mr: J. E. A. Steinmetz, Prussian Consul at Charleston South-Carolina, wherein he says he is ordered to make inquiries concerning the affairs of Jacob Mark & Co: and particularly respecting Mr: Engels demand against them.—I will thank you for such information on the subject as you can communicate—I think you told me there was an assignment of Lands for the German creditors and Engel among the rest—Let me know if you please the present State of this affair.
I direct my letter to Quincy, as your last from Philadelphia leads me to suppose you by this time at home—I once more offer my most ardent wishes that you may eventually rejoyce at your removal—It is a source of sincere pleasure to me—
The public business here is as unplesant as any anticipation I had formed of it—There is however great occasion to exercise the virtues of patience and long suffering. Remember me affectionately to our Parents, and write me as often as is agreeable—I have as yet seldom heard from any of my friends.
Your’s most affectionately
John Q. Adams